Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 9, is/are rejected under 35 U.S.C. 102 as being anticipated by Suga (US 20180295265).
In regards to claim 1, Suga discloses an optical system (arrangement of an image pickup apparatus; FIG. 1A) for a stereo video endoscope (para [0026]), the optical system comprising: 
a first lens system channel (channel along Ax1; FIG. 1A) and a second lens system channel (channel along Ax2; FIG. 1A) for a stereoscopic representation of a region lying outside of the stereo video endoscope (stereoscopic representation of a region does not add any further limitation in the claim. It is an intended use of the system. ), wherein the first and second lens system channels are arranged in parallel to one another (As seen FIG. 1A; para [0023]) and each 
 the first lens system channel comprises at least one first optical element (lens L4 along AX1; FIG. 1A; para [0024]) and the second lens system channel comprises at least one second optical element (lens L4 along AX2; FIG. 1A para [0024]) adjacent to the first optical element (FIG. 1A), a third optical axis (Axis of lens L4 along AX1; FIG. 1A ) of the first optical element coincides with the first optical axis of the first lens system channel  and a fourth optical axis (Axis of lens L4 along AX2; FIG. 1A) of the second optical element coincides with the second optical axis of the second lens system channel (third optical axis coincides with the first optical axis, and fourth optical axis coincides with the second optical axis; FIG. 1A), a first cross-sectional area (upper D shaped cross-section of lens L4; FIG. 1B) of the first optical element is inscribed in a first circumferential circle (first circumferential circle: circumferential circle defined by the lens L4 along AX1 in FIGS. 1A, 1B ) and a second cross-sectional area (lower D shaped cross-section of lens L4; FIG. 1B) of the second optical element is inscribed in a second circumferential circle (second circumferential circle: circumferential circle defined by the lens L4 along AX2 in FIGS. 1A, 1B), centers of the first and second circumferential circles each coincide with the third optical axis of the first optical element and the fourth optical axis of the second optical element, respectively (As can be seen in FIG. 1A), to define a maximum radius of 


    PNG
    media_image1.png
    892
    617
    media_image1.png
    Greyscale


In regards to claim 2, Suga discloses the optical system according to Claim 1, wherein: the first cross-sectional area of the first optical element and the second cross-sectional area of the second optical element each have the form of a circular segment (FIG. 1B, above), wherein the first cross-sectional area of the first optical element comprises a center of the first circumferential 
a first chord (Chord in upper D-shaped lens; FIG. 1B) delimiting the first cross-sectional area of the first optical element and a second chord (Chord in upper D-shaped lens; FIG. 1B) delimiting the second cross-sectional area of the second optical element are each arranged perpendicular to a connecting line between the centers of the first and second circumferential circles (First cord and second cord each are arranged perpendicular to a connecting line, shown as a dotted line in FIG. 1B, above, between the centers of the first and second circumferential circles. FIG. 1B).
In regards to claim 3, Suga discloses the optical system according to Claim 1, wherein the first optical element is mirror-symmetrical to the second optical element with respect to a center line arranged centrally between the centers of the first and second circumferential circles (As can be seen in FIG. 1B, above), and the center line is perpendicular to a connecting line between the centers of the first and second circumferential circles (As can be seen from FIG. 1B, above).
In regards to claim 9, Suga discloses optical system according to Claim 1, further comprising an optical inlet window into which light enters the optical system (a window is provided by the lens L2, on the  left side of FIG. 1A for the light to enter; Fig. 1A), wherein the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga (US 20180295265) in view of Zhao (US 20160154231).
In regards to claim 10, Suga discloses an optical system (Arrangement of an image pickup apparatus; FIG. 1A) for a stereo video endoscope (para [0026]), according to Claim 1 (described in reference to claim 1), however, does not explicitly disclose a stereo video endoscope comprising the optical system according to Claim 1.
Zhao teaches a stereo endoscope (Stereo video endoscope 1; tube 12; Optical fiber bundle 13; 4 Optical fiber connection 4; Signal cable 7; abstract; FIG. 1) comprising optical elements (FIG. 2; left and right lens system channels 71 and 72 of the proximal optical assembly 70; para [0041], [0043]). 
.

Allowable Subject Matter

Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 4
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an optical system for a stereo video endoscope, wherein the first and second circumferential circles of the first and second optical elements circumscribing the first and second cross-sectional areas, respectively, have a diameter of at least 3.4 mm, and a distance between the centers of the first and second circumferential circles is 2.5 mm to 3 mm, along with the remaining elements of claim 1.



Claim 5
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an optical system for a stereo video endoscope, wherein the first lens system channel further comprises a first image sensor and a first deflection element, and the second lens system channel further comprises a second image sensor and a second deflection element, the first image sensor is arranged on a first side of a sectional plane spanned by the third optical axis of the first optical element and the fourth optical axis of the second optical element, the second image sensor is arranged on a second side of the sectional plane and each of the first and second image sensors are aligned plane parallel to the sectional plane, and the first deflection element diverts light beams incident in the first lens system channel in the direction of the first image sensor and the second deflection element diverts light beams incident in the second lens system channel in the direction of the second image sensor, along with the remaining features of claim 1.
There is no motivation to provide deflection elements in Suga in a manner described in claim 5 to deflect the incoming light because the arrangement of Suga have straight incoming light that would reach onto the imaging plane without any need of deflection. 









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795